 

Case:.1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 1 of 12 PAGEID#: 26

 

AFTAB PUREVAL
HAMILTON COUNTY CLERK OF COURTS

COMMON PLEAS DIVISION

ELECTRONICALLY FILED
October 25, 2019 10:33 AM
AFTAB PUREVAL
Clerk of Courts
Hamilton County, Ohio
CONFIRMATION 890784

SAMANTHA CRACCHIOLO A 1905117

VS.
KINGSBURY TRUCKING LLC

FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
DEMAND

PAGES FILED: 20

EFR200

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 2 of 12 PAGEID #: 27

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO
SAMANTHA CRACCHIOLO : Case No.
608 WOODBLUFF LANE :
HARRISON, OHIO 45030 :
And

MAYA CRACCHIOLO, individually,
By and through SAMANTHA
CRACCHIOLO, mother and
Natural Guardian

 

608 WOODBLUFF LANE
HARRISON, OHIO 45030
Judge
Plaintiff,
vs. : COMPLAINT AND
: FIRST SET OF INTERROGATORIES

KINGSBURY TRUCKING, LLC : AND REQUEST FOR PRODUCTION
8426 Route 957 : OF DOCUMENTS TO DEFENDANTS
Sugar Grove, PA 16350 :

And :
DOUGLAS BRUCE KINGSBURY
8426 Route 957 :
Sugar Grove, PA 16350 :
Also Serve: :
Statutory Agent
Eric Beery

GY, a “ on 5025 Arlington Center Blvd, Suite 55
AYTORNEYS AT LAW Columbus, Ohio 43220

2406 AUSURN AVENUE

CINCINNATI, OHIO 45219-2702 Defendants.
381-2221

 

Now comes the Plaintiffs, by and through counsel, and as and for their cause of action

against the Defendants, states as follows:

-1-

 

 

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 3 of 12 PAGEID #: 28

gy ” Bah,
Airey Bakse ;
a tssoctates, L0G
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 48219-2702

381-2221

COUNT ONE
1. Plaintiffs Samantha Cracchiolo and Maya Cracchiolo currently reside at 608
Woodbiuff Lane, Harrison, Ohio 45030, and has so resided at all relevant times herein.
2. Plaintiff, Samantha Cracchiolo is the mother and legal guardian of Plaintiff, Maya

Cracchiolo.

3. Defendant, Kingsbury Trucking LLC is a corporation located at 8426 Route 957,
bugar Grove, PA 16350, and doing business in Chester County, Ohio.

4. Defendant, Douglas Bruce Kingsbury, resides at 8426 Route 957, Sugar Grove,
PA 16350, and has so during all relevant times herein.

5. Defendant Douglas Bruce Kingsbury is the owner and operator of Kingsbury
Trucking LLC.

6. On November 5, 2017, Plaintiff, Samantha Cracchiolo, was traveling southwest
on Interstate 71.

7. On November 5, 2017, Defendant, Douglas Bruce Kingsbury, owner and
operator of Kingsbury Trucking LLC was traveling in the scope of his employment southwest on
Interstate 71 when he failed to maintain the assured clear distance ahead, striking the Plaintff's
car in the rear causing injuries to the Plaintiffs.

8. Douglas Bruce Kingsbury was an owner or employee of Defendant, Kingsbury
Trucking LLC and was acting in the course and scope of such ownership or employment when
he negligently struck the rear of the Plaintiffs vehicle.

9. Defendant, Kingsbury Trucking LLC is liable for the negligence of Douglas Bruce
Kingsbury who, in the course and scope of his ownership and/or employment struck the

Plaintiff, vehicle.

-2-

 

 

E-FILED 10/25/2019 10

33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Cas

g *¢ .
Srey Lf Bakse ,
&atesociates, LAG
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, O10 48219-2702
381-2221

E-FILED 10/25/2019 1

e: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 4 of 12 PAGEID #: 29

10. Defendant, Douglas Bruce Kingsbury, owed the Plaintiff and the general public a
duty to operate his vehicle in a reasonably prudent fashion, to maintain control of his vehicle,
and to maintain the assured clear distance ahead.

1i. Defendant, Douglas Bruce Kingsbury negligently breached these duties that she
owed Plaintiff, Samantha Cracchiolo in the following ways: a) Douglas Bruce Kingsbury failed to
maintain assured clear distance ahead; b) Douglas Bruce Kingsbury failed to maintain
reasonable control of his vehicle; c) and Douglas Bruce Kingsbury operated his automobile in a
grossly negligent and reckless manner.

12. As a direct and proximate result of Defendant Douglas Bruce Kingsbury’s
negligence, Plaintiff, Samantha Cracchiolo, has sustained severe and permanent injuries and
has incurred medical expenses in an amount yet to be determined and shall continue to incur
medical expenses in the future with reasonable medical certainty; Plaintiff, Samantha
Cracchiolo, has further sustained past pain and suffering and will continue to do so into the
future with reasonable medical certainty; Plaintiff, Samantha Cracchiolo, has further sustained
past lost wages and shall continue to do so into the future and shall further lose wages into the
future with reasonable certainty; Plaintiff, Samantha Cracchiolo, has also suffered a loss of
earning capacity and will continue to do so into the future with reasonable certainty.

13. Plaintiff, Samantha Cracchiolo is entitled to judgment against Defendant, Douglas
Bruce Kingsbury in an amount yet to be determined, but in excess of $25,000.00 and in excess

of the jurisdictional limits of this Court.
COUNT TWO

CLAIMS FOR PLAINTIFF MAYA CRACCHIOLO AGAINST DEFENDANT DOUGLAS

BRUCE KINGSBURY

~3-

 

 

333 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 5 of 12 PAGEID #: 30

g nd
dry Bakst ,
a: tssoctates, LLC
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-2221

E-FILED 10/25/2019 1

14. Plaintiffs hereby incorporate Paragraphs 1 through 13 as though fully rewritten
herein.

15. On November 5, 2019, Plaintiff, Maya Cracchiolo, was in passenger in a vehicle
driven my her mother, Samantha Cracchiolo, traveling southwest on I-71, when the Defendant,
Douglas Bruce Kingsbury failed to maintain assured clear distance ahead and rear ended
Plaintiff's vehicle, causing injuries to Maya Cracchiolo.

16. ‘Defendant, Douglas Bruce Kingsbury, owed the Plaintiffs and the general public a
duty to operate his vehicle in a reasonably prudent fashion, to maintain control of his vehicle,
and to maintain the assured clear distance ahead.

17. Defendant, Douglas Bruce Kingsbury, negligently breached these duties that he
owed Plaintiff in the following ways: a) Douglas Bruce Kingsbury failed to maintain assured
clear distance ahead; b) Douglas Bruce Kingsbury failed to maintain reasonable control of his
vehicle; c) and Douglas Bruce Kingsbury operated his automobile in a grossly negligent and
reckless manner.

18. As a direct and proximate result of Defendant Douglas Bruce Kingsbury’s
negligence, Plaintiff, Maya Cracchiolo, has sustained severe and permanent injuries and has
incurred medical expenses in an amount yet to be determined and shall continue to incur
medical expenses in the future with reasonable medical certainty; Plaintiff, Maya Cracchiolo has
further sustained past pain and suffering and will continue to do so into the future with
reasonable medical certainty; Plaintiff, Maya Cracchiolo, has further sustained past lost wages
and shall continue to do so into the future and shall further lose wages into the future with
reasonable certainty; Plaintiff, Maya Cracchiolo, has also suffered a loss of earning capacity and

will continue to do so into the future with reasonable certainty.

-4-

 

 

333 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 6 of 12 PAGEID #: 31

g "CG
fry & Bukst
- fa fied
&ulssociates, £46
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-22a1

19. Plaintiff, Maya Cracchiolo is entitled to judgment against Defendant, Douglas
Bruce Kingsbury in an amount yet to be determined, but in excess of $25,000.00 and in excess
bf the jurisdictional limits of this Court.
COUNT THREE
PLAINTIFF, SAMANTHA CRACCHIOLO’S
CLAIMS AGAINST KINGBURY TRUCKING LLC /RESPONDEAT SUPERIOR
20. Plaintiffs hereby incorporate paragraphs 19 as though fully rewritten herein.
21. Defendant, Kingsbury Trucking LLC was the employer of Douglas Bruce Kingsbury
on November 5, 2017.
22. At the time of the accident, the Defendant Douglas Bruce Kingsbury was in the
scope of his employment for the Defendant, Kingsbury Trucking LLC.
23. Defendant, Kingsbury Trucking LLC is vicariously liable for the negligence of
Defendant Douglas Bruce Kingsbury and responsible for the damages to the Plaintiff, Samantha
Cracchiolo
24. As a direct and proximate result of the Defendant Kingsbury Trucking LLC
employee, Douglas Bruce Kingsbury, the Plaintiff, Samantha Cracchiolo has suffered permanent
and disabling injuries.
25. Asa direct and proximate result of Kingsbury Trucking LLC employee's negligence,
Plaintiff, Samantha Cracchiolo sustained severe and permanent injuries and has incurred
medical expenses in an amount yet to be determined, and shall continue to incur medical
expenses into the future with reasonable medical certainty; Plaintiff, Samantha Cracchiolo has
further sustained past pain and suffering and will continue to do so into the future with
reasonable medical certainty; Plaintiff, Samantha Cracchiolo has further sustained past lost

wages and shall continue to do so into the future with reasonable certainty; Plaintiff, Samantha

-5-

 

 

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 7 of 12 PAGEID #: 32

an LG
LPreYy cf Bakst ,
&etssociates, LLG
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
331-2221

E-FILED 10/25/2019 1

 

Cracchiolo has also suffered a loss of earning capacity and will continue to do so into the future
with reasonable certainty.

26. Plaintiff, Samantha Cracchiolo is entitled to judgment against Defendant, Kingsbury

(Trucking LLC in an amount yet to be determined, but in excess of $25,000.00 and in excess of

the jurisdictional limits of this Court, as and for vicarious liability.
COUNT FOUR

PLAINTIFF, MAYA CRACHIOLO’S

CLAIMS AGAINST KINGSBURY TRUCKING LLC /RESPONDEAT SUPERIOR

27. Plaintiff hereby incorporates paragraphs 26 as though fully rewritten herein.

28. Defendant, Kingsbury Trucking LLC was the employer of Douglas Bruce Kingsbury
pn November 5, 2017.

29. At the time of the accident, the Defendant Douglas Bruce Kingsbury was in the
scope of his employment for the Defendant, Kingsbury Trucking LLC.

30. Defendant, Kingsbury Trucking LLC is vicariously liable for the negligence of
Defendant Douglas Bruce and responsible for the damages to the Plaintiff, Maya Cracchiolo.
31. As a direct and proximate result of the Defendant Kingsbury Trucking LLC
employee, Douglas Bruce Kingsbury, the Plaintiff, Maya Cracchiolo has suffered permanent and
disabling injuries.

32. Asa direct and proximate result of Kingsbury Trucking LLC employee's negligence,
Plaintiff, Maya Cracchiolo sustained severe and permanent injuries and has incurred medical
expenses in an amount yet to be determined, and shall continue to incur medical expenses into
the future with reasonable medical certainty; Plaintiff, Maya Cracchiolo has further sustained
past pain and suffering and will continue to do so into the future with reasonable medical

certainty; Plaintiff, Maya Cracchiolo has further sustained past lost wages and shall continue to

-6-

 

0:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 8 of 12 PAGEID #: 33

an 17;
IY J Baket ,
&. tssoctates, LIC
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702

381-2221

E-FILED 10/25/2019 1

Ho so into the future with reasonable certainty; Plaintiff, Maya Cracchiolo has also suffered a
oss of earning capacity and will continue to do so into the future with reasonable certainty.

33. Plaintiff, Maya Cracchiolo is entitled to judgment against Defendant Kingsbury
Trucking LLC in an amount yet to be determined, but in excess of $25,000.00 and in excess of

the jurisdictional limits of this Court, as and for vicarious liability.

WHEREFORE, Plaintiffs pray for judgment against Defendants in the excess of
$25,000.00 as and for Plaintiffs First Count; Plaintiffs pray for judgment against Defendant in
the excess of $25,000.00 as and for Plaintiffs Second Count; Plaintiffs pray for judgment against
Defendant in the excess of $25,000.00 as and for Plaintiffs Third Count; Plaintiffs pray for
judgment against Defendant in the excess of $25,000.00 as and for Plaintiffs Fourth Count and

Plaintiffs further pray for all relief that they may be entitled to either legal and/or equitable.

Respectfullysu ayitted,

 

 

Michael A. Cook (0059361)
Jeffrey S. Bakst & Associates
Trial Attorneys for Plaintiff
2406 Auburn Avenue
Cincinnati, Ohio 45219
(513) 381-2221

(513) 977-5595 ~ fax

-7-

 

 

0:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 9 of 12 PAGEID #: 34

en GC
Lirey J Baket ,
és tesociates, LLC
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-2221

E-FILED 10/25/2019 1

INSTRUCTIONS TO CLERK

Please serve a copy of the Complaint and First Set of Interrogatories and Requests for
Production of Document on Defendants at the addresses identified in the above caption by

Certified Mail, Return Receipt Requested.
Me eS "

Michael A. Cook

      
  
 

-8-

 

 

0:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 10 of 12 PAGEID #: 35

 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

KINGSBURY TRUCKING LLC
8426 ROUTE 957 D-1
SUGAR GROVE PA 16350

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

DI27046069

 

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 11 of 12 PAGEID #: 36

 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

DOUGLAS BRUCE KINGSBURY
8426 ROUTE 957 D-2
SUGAR GROVE PA 16350

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff (s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

D127046071

 

+ o
VERIFY RECORD

 
Case: 1:19-cv-01019-SKB Doc #: 5 Filed: 12/03/19 Page: 12 of 12 PAGEID #: 37

 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

KINGSBURY TRUCKING LLC

STATUTORY AGENT ERIC BEERY D-1
5025 ARLINGTON CENTER BLVD #55

COLUMBUS OH 43220

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

D127046079

 

 
